COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


RALPH O. DOUGLAS,

                           Appellant,

v.

AMERICAN TITLE COMPANY,

                            Appellee.

§

§

§

§

§

No. 08-04-00222-CV

Appeal from the

133rd District Court

of Harris County, Texas

(TC#0325922)



MEMORANDUM OPINION

           On August 27, 2004, this Court provided notice that it had received notice that no
Designation of Record or financial arrangements had been made in connection with the
clerk’s record in this case.  It also provided notice that the clerk’s record was due on August
14, 2004.  It further indicated its intent to dismiss the case pending before this Court under
Tex. R. App. P. 37.3 for the reason that Appellant has failed to file the clerk’s record and
appeared to no longer desire to prosecute the appeal.  The notice provided that Appellant
must show grounds for continuing the appeal within 10 days from the date of the notice.  Not
having received a response from Appellant nor the clerk’s record in this case, this Court,
pursuant to Tex. R. App. P. 42.3, and on its own motion, hereby dismisses this appeal for
want of prosecution.
           We therefore dismiss this appeal.
 
                                                                  RICHARD BARAJAS, Chief Justice

October 21, 2004

Before Panel No. 4 
Barajas, C.J., Larsen, and McClure, JJ.